Continuation sheet:

Continuation of 3: The proposed amended claims would present a new combination of limitations (specifically with regards to the dependent claims) which would require more time for searching and consideration than is allotted under the After Final Consideration Program 2.0.   

Continuation of 12: On pages 8-14 of the remarks Applicant asserts that the claimed composition is nonobvious over the applied prior art of record because it exhibits a favorable and unexpected combination of crystallization rate and tensile modulus properties.  Applicant goes onto assert that from the data provided one of ordinary skill in the art could ascertain a trend that would allow them to reasonably extend the probative value thereof.  However, the Examiner notes that MPEP 716.02(d) establishes that the showing of unexpected results must be reviewed to see if the result occurs over the entire claimed range.  Additionally, it is noted that MPEP 716.02(b) establishes that the evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  Turning to the scope of the instantly pending claims and the data relied upon by Applicant in support of the assertion of an unexpected result, it is noted that the claims encompass compositions wherein the amount of second polyamide extends to 0.1 wt% whereas the lowest amount of second polyamide in the working example compositions from which the data are produced is 5 wt%.  In fact, the lower end of the claimed range of amount of second polyamide (i.e. 0.1 wt%) is significantly closer to the amount of 
Regarding the upper end of the claimed range of amounts of second polyamide the Examiner contends that given that there is only one comparative composition comprising the second polyamide in an amount which is greater than the claimed range, it not evident that the asserted retention in tensile modulus is in fact statistically significant as required by MPEP 716.02(b).  Additionally, while Applicant asserts that the claimed range of amounts of second polyamide is critical to arriving at the asserted unexpected result, it is noted that claim 21 recites an optional third polyamide which may conform to the definition of the second polyamide.  As such, claim 21 encompasses embodiments comprising a third polyamide component which is essentially the same as the claimed second polyamide in a virtually unlimited amount.  As such, Applicant’s assertion(s) regarding the criticality of the amount of the second polyamide component are not reflected by the scope of claim 21.
Furthermore, it is noted that the scope of instantly pending claims 1, 19, and 21 encompasses embodiments in which the first polyamide is any (co)polyamide comprising any non-zero amount of MXD and sebacic acid monomers. Additionally, the scope of claims 1, 19, and 21 encompasses embodiments in which the composition comprises as little as 43.69 wt% of the claimed polyamide mixture. As such, the scope of these claims includes compositions comprising a major fraction of other polymers 
Moreover, the data provided by Applicant are reflective of compositions having a polyamide component consisting of a PA 11 and a PA MXD.10 wherein the ratio of PA 11 to PA MXD.10 falls within the narrow range of from about 1:8.86 to about 1:8.96 (PA 11:PA MXD.10). The scope of the claims on the other hand encompasses a first polyamide to second polyamide ratio range of from about 1:2.18 to 1:986 which is a vastly broader range than the ratio range represented by the presented data. It is the Examiner’s position that given that the second polyamide is acting as a nucleating agent (as asserted by Applicant), it logically follows that the ratio of amounts of second polyamide to first polyamide would be critical to achieving the asserted unexpected result. For these reasons Applicant’s argument is not found persuasive. 
Additionally, while Applicant opines on pages 11 and 12 of the Remarks After Final that the data provided demonstrate that the presence of the PA 11 in the claimed ranges of amounts leads to composition possessing a combination of improved crystallization rates and a high tensile modulus, claim 21 does not even recite PA 11 rather it merely claims the second polyamide based on its melting point alone.  While Applicant asserts on pages 12 of the remarks that the data presented would allow one of ordinary skill in the art ascertain that a trend exist with regards to the melting point of 
On page 13 of the remarks Applicant asserts that one of ordinary skill in the art would expect the asserted trend to occur when a second polyamide similar to PA 11, such as those possessing similar melting point are used to create the claimed compositions.  However, Applicant has not provided any objective evidence which demonstrates or even suggests that the each of the vast range of polyamide species having the a melting point which is “similar” to that of PA 11 would produce a composition having the asserted unexpected result.  The Examiner notes that the arguments of counsel cannot take the place of factually support objective evidence (see MPEP 2145).  For this reason Applicant’s argument is not found persuasive.
Applicant’s arguments on pages 15 and 16 of the remarks Applicant asserts that since the carbodiimide compound (b) of the composition disclosed by Sato may react with the polyamide resin components, the composition of Sato is effectively excluded from the proposed amended claims.  However, the Examiner notes that the proposed amended claims have not been entered into record.  This point notwithstanding, the Examiner’s notes that none of the instantly pending claims recite a first or second polyamide component comprising a specific amount of either “11” or “MXD.10” repeat units.  Additionally, even though the carbodiimide compound (b) reacts a polyamide component, the resulting product may reasonably be interpreted as being a modified polyamide which reads on a polyamide as claimed. As such, it is the Examiner’s position that within the bounds of broadest reasonable interpretation, the scope of the 
On page 16 of the remarks Applicant notes that the disclosed example of Sato comprises more than twice the amount of PA 11 than what is allowed by the instantly pending claims.  However, as Applicant has recognized, the broader teachings of Sato include compositions comprising PA 11 in amounts ranging from 5 to 95 mass% which renders obvious the claimed range of amounts. Regarding the teachings of a given prior art reference, MPEP 2123 I establishes that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Additionally, MPEP 2123 II establishes that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  It is the Examiner’s position that the disclosure of Sato includes teachings which one of ordinary skill in the art would have understood as including compositions comprising as little as 5 wt% of a PA 11 component.  As such, Applicant’s argument is not found persuasive.

/LEE E SANDERSON/Primary Examiner, Art Unit 1782